03-17-00633-CV
December 15, 2017




                                  BEYERLY CRUMLEY HAYS COUNIY DISTRICT CLERK
                                                 Hays County Government Center, 712 S. Stagecoach Trail , Ste. 2211
                                                                   San Marcos, Texas 78666
                                                                         512/393-7660

                                                     APPEAL STATUS NOTICE
                                                        Re: Clerk's Record
                                                               Trial Court Cause # 12-1980
                                                   Appellate Court Cause #03-17-00633-CV(if available)

                    IMMO: JASON M. CANCINO AND ANNA MARIA CANCINO AND IN THE
                    INTEREST OF A CHILD

                    Please be advised that we have calculated the due date for filing the clerk's record to be
                    December 15, 2017
                    for the following reason(s):

                    The judgment was entered September 1, 2017 and Notice of Appeal was filed September
                    27,2017

                            AND
                                   D          A Motion for New Trial was filed within 30 days.

                                   D          Request for Findings of Fact and Conclusions of Law was filed
                            within 20 days.

                    I am unable to file the record by the due date as calculated above because (select one):

                    ~      the appellant is not entitled to appeal without paying the fee, and the appellant has
                           failed to pay the fee or make arrangements to pay the fee for preparing the clerk' s
                           record.
                    OR

                    D        OTHER:
                    I anticipate the record will be completed by: _ _ _ __ _ _

                            I, Beverly Crumley, Clerk of the District Courts in and for Hays County, do hereby
                    certify the above and foregoing to be an accurate statement of the current status of the
                    appeal in the above entitled cause up to this date.

                    GIVEN UNDER MY HAND AND OFFICIAL SEAL of office this 15th day of December,
                    2017.

                                                    / (   \.
                                           ~-1

                                      '•                         ..,,


                                                                    {i .
                                                                    . \'
                                                               ,, ~
                                                               .)
                                                                                        12-1980
                                                                                        Filed. 10/01/2012
                                                                                                                                  --
    CIVIL DOCKET
                                                                                    , IMMO: JASON M. CANCINO AND ANNA MARIA
                                                                                    : CANCINO AND IN THE INTEREST OF ILARY K.
                                                                                    : CANCINO,
                                                                                    ..-------.--------
                                                                                    1 PlllintlH               Leid Alt0rn1r
                                                                                                                                -~--
                                                                                                                                  iiiiii
                                                                                                                                  -
                                                                                                                                l!!!!!I!!!!!
                                                                                    ; Cancino, Jason M.       Cunck, Mark       ;-
                                                                                                                                N===

                                                                                                                                 ---
                                                                                                                                al!B!!

                                                                                    ' .!!!!!.!!2!!..          Leid A110rn1y
                                                  ORDERS OF THE COURT               1
                                                                                        Cancino, Anna Marla
                                                                                                                                  !!!!!!!!!!!!!
                                                                                    I




_        _____,_-+~~~.ll-----r-"--'--tD,                   kLd.Jt..L - Q'.u;   y-~-~-~~~~~~~~~~~~
                         - 'JIJ;_A_{~_AM_±o_/p!Il>4J_.-:&-}LS_ ____
                                                                     ---·---·---------------
                                !
    --   ··--· ---- L ·-- ..   .l ·--------- ·-
»1w   ri:r c   tM   +reg ·   1 t   t
                                          -   s:   ·re   ·   ·en   rear c me ·em&· w:1w a ::a,·   1w r    tet%UrlY·z:n:'tffRfioa   ·naweee1@r!":1cr -.,,..., a e   ·u.1e:·· ~-,,.., 111-_.,   b!if,1·, thlt "f :Wbhdi:.'+' ..




                                                               --------··----------
                                                                                                                                                                                                             !
                                                                                                         ····------ - - - - - - - - - - - ------ _J




, ~.....                --...__,       ____                                                                      ------------------··· ----------                                .
   DATE                                       ORDERS OF THECOURT

                                    e-A,L-,.c,~J--=~---#-~+;· £!¢;,/ -h;,,J'!r..L ,/
t---l--+----4-'LL--~~~--',,,£._c...~·                                                  GM..-'"V   I/ ~
                               /12vre~.,
                                    I r·
                                         ~ __.C.. /4./.n:v,         ~c.-./ · L(}y          J I /v/_~_    f

                           1K -4'~./.J/- 1. --/:·~ ~            CP<¾,I,(·~ Oaf ~          /4.c     _____
                              . _,. v.·.,...;U,~ ~ _,k-              -/4          <     - ~ ; ' / l , ' r::~ -·
                                                                            ~4·
                                                                              /.




1----1------1--.j........_....-----------------------------




l---~---1--.j........_...._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
  '                                                               --
CIVIL DOCK.ET
                . IMMO: JASON M. CANCINO AND ANNA MARIA
                l CANCINO AND IN THE INTEREST OF A CHILD
                i-=:--.-.:::------.------------
                I~              Lead Altomey
                i Cancino, Jaton M.      Cu1ack, Mark
                                                           --i=-
                                                           !<!i



 DATE
                I


                                                           ---
                                                           «IB

                                                                  ~




92-1   I
DATE                      ORDERSOFTHECOURT




        /I/}.
       /'le. ,;
                ,
                    /'.                      CP /   r-

                                      -.~